EXHIBIT 10.32

 



FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”) is dated and
effective as of March 30, 2015 (the “Effective Date”), by and between BLACK
RIDGE OIL & GAS, INC., a Nevada corporation (the “Borrower”), and CADENCE BANK,
N.A., a national banking association (the “Lender”).

 

R E C I T A L S:

 

1.     The Borrower and the Lender have heretofore entered into a Credit
Agreement dated as of August 8, 2013, as amended by that First Amendment thereto
dated December 13, 2013, as further amended by that Second Amendment thereto
dated March 24, 2014, as further amended by that Third Amendment thereto dated
April 21, 2014, and as further amended by that Fourth Amendment thereto dated
September 11, 2014 (as amended, the “Agreement”), pursuant to which the Lender
established in favor of the Borrower certain credit facilities and loans.

 

2.     The Borrower and the Lender desire to amend the Agreement to (i) extend
the termination date of the Loan Commitment (as defined in the Agreement) from
August 8, 2016 to January 15, 2017; (ii) decrease the Borrowing Base Amount from
$35,000,000.00 to $34,000,000.00; and (iii) make certain other changes to the
Agreement in accordance with Section 14.1 thereof.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
hereinafter set forth and intending to be legally bound hereby, do hereby
further amend the Agreement and agree as follows:

 

A.     Defined Terms. Capitalized terms used herein which are defined in the
Agreement, are used herein with such defined meanings, as said definitions may
be amended by this Fifth Amendment.

 

1.     The following new definition is hereby added to Section 1.1 of the
Agreement:

 

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement by and
between Black Ridge Oil & Gas, Inc. and Cadence Bank, N.A., dated March 30,
2015.

 

2.     The definitions of “Second Lien Credit Agreement” and “Termination Date”
are hereby deleted from Section 1.1 of the Agreement, and replaced with the
following:

 

“Second Lien Credit Agreement” shall mean that certain Second Lien Credit
Agreement dated as of August 8, 2013 by and among Borrower, the lenders from
time to time parties thereto and Chambers Energy Management, L.P., as agent, as
amended by a First Amendment thereto dated as of December 13, 2013, as further
amended by a Second Amendment thereto dated as of March 24, 2014, and as further
amended by a Third Amendment thereto dated March 30, 2015.

 

“Termination Date” shall mean the earlier to occur of (a) January 15, 2017, or
(b) the date of termination of the Loan Commitment pursuant to Article XIII
hereof.

 



1

 

 

B.     Extension of Loan Commitment. Subject to the terms and conditions of the
Agreement, as amended by this Fifth Amendment, the Lender hereby extends the
termination date of the Loan Commitment to January 15, 2017.

 

C.     Decrease to Borrowing Base Amount. Subject to the terms and conditions of
the Agreement, as amended by this Fifth Amendment, and in accordance with
Section 2.2 of the Agreement, the Lender hereby decreases the Borrowing Base
Amount from $35,000,000.00 to $34,000,000.00. The parties agree that this
decrease in the Borrowing Base Amount shall constitute the re-evaluation and
re-establishment of the Borrowing Base Amount scheduled for April 1, 2015, and
that the Borrowing Base Amount shall next be redetermined on October 1, 2015,
unless sooner redetermined in accordance with Section 2.2 of the Agreement.

 

D.     Waiver and Restatement of Net Debt to EBITDAX Ratio. Lender hereby waives
the Net Debt to EBITDAX covenant requirement in Section 11.7(b) of the Agreement
for the calendar quarter ending March 31, 2015 only. For calendar quarters
subsequent to the calendar quarter ending March 31, 2015, Section 11.7(b) of the
Agreement shall be deleted in its entirety and restated as follows:

 

Borrower shall maintain, as of the end of each calendar quarter ending on the
dates set forth below, the ratio of Net Debt to EBITDAX specified next to each
such calendar quarter, calculated on a trailing four quarters basis. The term
“Net Debt” shall mean Borrower’s Debt for borrowed money, including one hundred
percent (100%) of all Loans and Reimbursement Obligations, less the amount of
unrestricted cash equivalents on the balance sheet of Borrower that is subject
to a deposit account control agreement as of such day.

 

Period Maximum Net Debt to EBITDAX Ratio June 30, 2015 and September 30, 2015
3.50 to 1.00 December 31, 2015 3.65 to 1.00 March 31, 2016 and thereafter 3.50
to 1.00

 

E.     Waiver and Restatement of Collateral Coverage Ratio. Lender hereby waives
the Collateral Coverage Ratio covenant requirement in Section 11.7(e) of the
Agreement for the calendar quarter ending March 31, 2015 only. For calendar
quarters subsequent to the calendar quarter ending March 31, 2015, Section
11.7(e) of the Agreement shall be deleted in its entirety and restated as
follows:

 

(e) Collateral Coverage Ratio. Borrower shall maintain as of the end of each
calendar quarter ending on the dates listed below, a Collateral Coverage Ratio
of not less than the corresponding ratio set forth below:

 

Period Minimum Collateral Coverage Ratio June 30, 2015 0.80 to 1.00 September
30, 2015 0.70 to 1.00 December 31, 2015 and thereafter 0.80 to 1.00

 



2

 

 

F.     Revised Compliance Certificate. The form of Compliance Certificate
attached as Exhibit B to the Agreement is hereby revised to reflect the changes
to the Agreement made by this Fifth Amendment. A copy of the revised Compliance
Certificate is attached as Exhibit A hereto.

 

G.     Conditions Precedent. The effectiveness of this Fifth Amendment shall be
subject to the Lender’s satisfactory receipt of (i) a signed original of this
Fifth Amendment by Borrower, (ii) the consent of Chambers Energy Management,
L.P., pursuant to Section 6.02 of the Chambers Intercreditor Agreement, to the
changes to the Agreement contained in this Fifth Amendment, including the
extension of the termination date, (iii) copies of all other documents,
instruments and certificates which the Lender or its counsel may reasonably
request in connection herewith, and (iv) all fees, charges and expenses which
are due and payable under this Fifth Amendment. Lender reserves the right, in
its sole discretion, to waive one or both of the foregoing conditions precedent.

 

H.     Acknowledgment Regarding the Note. The Note contains a definition of the
Agreement (using the term “Credit Agreement”) that does not include any and all
future amendments to the Agreement. Borrower and Lender hereby acknowledge and
agree that the definition of the Agreement contained in the Note is intended to
cover and include any and all amendments to the Agreement, and hereby waive any
right to modify the Note to expressly provide for such amendments.

 

I.     Representations; No Default. On and as of the date of this Fifth
Amendment, and after giving effect to this Fifth Amendment, the Borrower
confirms, reaffirms, and restates the representations and warranties set forth
in the Agreement and the Loan Documents; provided, that each reference to the
Agreement herein shall be deemed to include the Agreement as amended by this
Fifth Amendment.

 

J.     Confirmation of Collateral Documents. All of the liens, privileges,
priorities and equities existing and to exist under and in accordance with the
terms of the Loan Documents are hereby renewed, extended and carried forward as
security for all of the Loans and all other debts, obligations and liabilities
of the Borrower to Lender. More specifically, the Borrower hereby acknowledges
and confirms that the Mortgage and Security Agreement secure all present and
future indebtedness of Borrower to Lender, including without limitation all of
the Loans. Further, the parties to this Fifth Amendment acknowledge that all
Loans are cross-defaulted and cross-secured.

 

K.     Payment of Expenses. Borrower agrees to pay or reimburse the Lender for
all legal fees and expenses of counsel to the Lender in connection with the
transactions contemplated by this Fifth Amendment.

 



3

 

 

L.     Amendments. There are no oral agreements between the Lender and the
Borrower. The Agreement, as amended by this Fifth Amendment, and the other Loan
Documents set forth the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior written and oral understandings
between the Borrower and the Lender with respect to the matters herein and
therein set forth. The Agreement, as amended by this Fifth Amendment, cannot be
modified or amended except by a writing signed and delivered by the Borrower and
the Lender.

 

M.     Waiver of Defenses. In consideration of the Lender’s execution of this
Fifth Amendment, the Borrower does hereby irrevocably waive any and all claims
and/or defenses to payment on any indebtedness arising under the Agreement and
owed by any of them to the Lender that may exist as of the date of execution of
this Fifth Amendment.

 

N.     Governing Law and Counterparts. This Fifth Amendment shall be governed by
and construed in accordance with the laws of the State of Texas. This Fifth
Amendment may be executed in any number of counterparts, all of which
counterparts, when taken together, shall constitute one and the same instrument.

 

O.     Continued Effect. Except as expressly modified herein, the Agreement, as
amended by this Fifth Amendment, shall continue in full force and effect. The
Agreement, as amended by this Fifth Amendment, is hereby ratified and confirmed
by the parties hereto.

 

P.     Resolutions/Consents. The Borrower hereby certifies to the Lender that
all corporate resolutions and limited liability company member consents and
appointments previously delivered to Lender in connection with the Agreement
remain in effect.

 

 

[Signatures on following page]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Credit Agreement to be executed and delivered as of the date hereinabove
provided by the authorized officers each hereunto duly authorized.

 

 

BORROWER:

BLACK RIDGE OIL & GAS, INC.

 

By: /s/ Ken DeCubellis

Name: Ken DeCubellis

Title: Chief Executive Officer

     

LENDER:

CADENCE BANK, N.A.

 

 

By: /s/ Eric Broussard

Name: Eric Broussard

Title: Executive Director

   

 



5

 



Exhibit A

 

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

 

_____________________________

Date

 

 

Cadence Lender, N.A.

2800 Post Oak Blvd., Suite 3800

Houston, TX 77056

 

Ladies and Gentlemen:

 

This Compliance Certificate is submitted pursuant to the requirements of that
certain Credit Agreement dated August 8, 2013, by and between Black Ridge Oil &
Gas, Inc. (“Borrower”) and Cadence Lender, N.A. (“Lender”), as amended by that
First Amendment thereto dated December 13, 2013, as further amended by that
Second Amendment thereto dated March 24, 2014, as further amended by that Third
Amendment thereto dated April 21, 2014, as further amended by that Fourth
Amendment thereto dated September 11, 2014 and as further amended by that Fifth
Amendment thereto dated March 30, 2015 (as amended, the “Credit Agreement”).

 

Under the appropriate paragraphs of the Credit Agreement, the undersigned
certifies that, to the best of its knowledge and belief, no condition, event, or
act which, with or without notice or lapse of time or both, would constitute an
event of default under the terms of the Credit Agreement, has occurred during
the three-month period ending ______________________ (the “Reporting Period”).
Also, to the best of its knowledge, Borrower has complied with all provisions of
the Credit Agreement.

 

Additionally, Borrower submits the following financial information for the
Reporting Period in accordance with the financial covenants and ratios contained
in the Credit Agreement.

 

I.          MINIMUM CURRENT RATIO

 

Total Current Assets $____________ Total Current Liabilities $____________
Current Ratio _____ to _____     Minimum Current Ratio Required 1.00 to 1.00

 



6

 

 

II.         MAXIMUM NET DEBT TO EBITDAX RATIO

 



(a) Net Debt $___________ (b) EBITDAX $___________ (c) Ratio (as of
_______________) _____ to ____     Maximum Ratio Permitted Waived for 3-31-2015
  3.50 to 1.00 (6-30-2015 and 9-30-2015)   3.65 to 1.00 (12-31-2015)   3.50 to
1.00 (3-31-2016 and thereafter)



  

III.         MAXIMUM SENIOR LEVERAGE RATIO





(a) Indebtedness $___________ (b) EBITDAX $___________ (c) Ratio (as of
_______________) _____ to ____



IV.        MINIMUM INTEREST COVERAGE RATIO



(a) EBITDAX $___________ (b) Interest Expense $___________ (c) Ratio (as of
_______________) _____ to ____     Minimum Ratio Required 3.00 to 1.00

 

V.          MINIMUM COLLATERAL COVERAGE RATIO



Minimum Ratio Permitted Waived for 3-31-2015   0.80 to 1.00 (6-30-2015)   0.70
to 1.00 (9-30-2015)   0.80 to 1.00 (12-31-2015 and thereafter)

 

Sincerely,

 

Black Ridge Oil & Gas, Inc.

 

By:__________________________

       Name:_____________________

       Title:______________________

 



7



